Citation Nr: 1630958	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an increased initial rating in excess of 10 percent for right L4 radiculopathy.

3.  Entitlement to service connection for diabetes mellitus type II secondary to degenerative joint disease of the lumbosacral spine.

4.  Entitlement to service connection for sleep apnea secondary to degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an increased rating for the Veteran's lumbosacral spine disability; as well as an April 2011 rating decision, which granted service connection at 10 percent for radiculopathy; and a November 2013 rating decision denying service connection for sleep apnea, and diabetes mellitus type II.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected lumbosacral spine and radiculopathy are more severe than contemplated by their current ratings; and that he should be granted service connection for his sleep apnea and diabetes mellitus type II secondary to his lumbar spine disability and related medication. 

First, it appears that there are outstanding records.  In March 2016, the Veteran wrote to notify the Board that he received back pain management treatment from Dr. M.T. of Daly City, CA but did not have all of his records from Dr. M.T. or other records from his holistic pain management treatment.  Therefore, upon remand, any outstanding medical records, including those from Dr. M.T. during the appeal period, should be obtained.  

Next, the Veteran was afforded a VA examination in November 2013 to determine whether his claimed diabetes and sleep apnea were secondary to his service-connected lumbar spine disability and related medication.  While the examiner opined on whether the disabilities were proximately due to or a result of the Veteran's lumbosacral disability, he did not address aggravation.  Therefore, upon remand, after any updated treatment records have been received, the Board finds that a new VA examination to address the Veteran's claims of diabetes and sleep apnea secondary to his lumbar spine disability and related medication is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization, obtain any outstanding relevant medical records including from Dr. M.T., and associate them with the electronic claims folder.

2.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of his claimed diabetes.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the diabetes was either (1) caused by or (2) is aggravated by the Veteran's service-connected lumbar spine disability or medications that he takes for his spine disability.

A rationale should be provided for all opinions expressed, and the examiner should indicate that he or she reviewed the Veteran's medication list.

If the examiner determines that the Veteran's diabetes is aggravated by the Veteran's service-connected lumbar disability or medications, the examiner should report the baseline level of severity of the diabetes prior to the onset of aggravation.  If some of the increase in severity of the diabetes is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the diabetes.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

3.  After the completion of directive 1 above, schedule the Veteran for an examination to determine the nature and etiology of his claimed sleep apnea.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the sleep apnea was either (1) caused by or (2) is aggravated by the Veteran's service-connected lumbar spine disability or medications that he takes for his spine disability.  

A rationale should be provided for all opinions expressed, and the examiner should indicate that he or she reviewed the Veteran's medication list.

If the examiner determines that the Veteran's apnea aggravated by the Veteran's service-connected lumbar disability or medications, the examiner should report the baseline level of severity of the diabetes prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the sleep apnea.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiners must include a thorough rationale for any conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, including all evidence associated with the claims file pursuant to this remand, re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




